IN THE MISSOURI COURT OF APPEALS
                     WESTERN DISTRICT

K. PATRICK DOUGLAS,                               )
                                                  )
                                     Appellant,   )
                                                  )
                                                      WD78123
v.                                                )
                                                  )
                                                      OPINION FILED:
                                                  )
                                                      September 1, 2015
OFFICE OF THE STATE COURTS                        )
ADMINISTRATOR,                                    )
                                                  )
                                  Respondent.     )


                   Appeal from the Circuit Court of Cole County, Missouri
                           The Honorable Daniel R. Green, Judge

                  Before Division II: Thomas H. Newton, Presiding Judge, and
                         Victor C. Howard and Mark D. Pfeiffer, Judges

       Mr. K. Patrick Douglas (“Douglas”) appeals from the judgment of the Circuit Court of

Cole County, Missouri (“trial court”), granting the Office of the State Courts Administrator’s

(“OSCA”) motion for judgment on the pleadings. Because the notice of appeal to this Court was

not timely filed, the appeal is dismissed.

                              Factual and Procedural Background

       Pursuant to Missouri’s “Sunshine Law” and Court Operating Rule 2, Douglas made

numerous requests to OSCA that he be provided a report of all civil and criminal case “data
elements.” OSCA denied the request on the grounds that the information sought was not

available in an existing document possessed by OSCA and, instead, Douglas’s request would

require OSCA to compile information and to prepare a new record or report.

       On November 19, 2012, Douglas filed a petition against OSCA, alleging that OSCA

violated the Sunshine Law by failing to provide the information he requested. Thereafter, OSCA

moved for judgment on the pleadings pursuant to Rule 55.27(b), arguing that the pleadings

demonstrated that the records requested by Douglas were not the “public records” of a “public

governmental body” under sections 610.010(4) and (6) of the Sunshine Law. On October 8,

2014, the trial court granted OSCA’s motion.

       Douglas filed his notice of appeal on November 18, 2014.

                                           Jurisdiction

       In every appeal, we are required to examine our jurisdiction sua sponte. Spicer v.

Donald N. Spicer Revocable Living Trust, 336 S.W.3d 466, 468 (Mo. banc 2011). “The timely

filing of a notice of appeal is a jurisdictional requirement.” Relaxation, Inc. v. RIS, Inc., 452
S.W.3d 743, 751 (Mo. App. W.D. 2015) (internal quotation omitted). If the notice of appeal is

untimely, we are without jurisdiction and must dismiss the appeal. Id.

       If no timely authorized after-trial motion is filed, a judgment becomes final thirty days

after it is entered by the trial court. Rule 81.05(a). Rule 81.04(a) provides that “[n]o . . . appeal

shall be effective unless the notice of appeal shall be filed not later than 10 days after the

judgment or order appealed from becomes final.” See also § 512.050. A notice of appeal is

deemed filed on the date the trial court clerk receives the notice of appeal with a docket fee.

Rule 81.04(f).




                                                 2
        The record on appeal in this case discloses that the trial court’s judgment was filed

October 8, 2014, and no post-judgment motions were filed. Therefore, the judgment became

final on November 7, 2014. The notice of appeal was due by November 17, 2014, but was not

filed until November 18, 2014.1 Accordingly, we do not possess jurisdiction to consider this

appeal.2

                                                  Conclusion

        Douglas’s appeal is dismissed for lack of jurisdiction.




                                                     Mark D. Pfeiffer, Judge

Thomas H. Newton, Presiding Judge, and
Victor C. Howard, Judge, concur.




        1
            The circuit clerk’s memorandum indicating receipt of the docket fee is dated November 18, 2014, and the
notice is stamped as being electronically filed November 18, 2014, at 2:28 p.m.
          2
            Although we do not have jurisdiction to reach the merits of Douglas’s appeal, upon ex gratia review of
the record, it appears that the trial court did not err in granting OSCA’s motion for judgment on the pleadings. In
Jones v. Jackson County Circuit Court, we held that the circuit court did not violate Sunshine Law requirements by
denying a request to create a new, customized record from information contained in existing records. 162 S.W.3d
53, 60 (Mo. App. W.D. 2005); see also Court Operating Rule 2.07 (“There is no obligation for the courts to compile
information from court records.”). Here, the pleadings before the trial court reflected that the information Douglas
sought from OSCA were not existing “public records,” as that term is defined by section 610.010(6); instead, the
information sought from OSCA would require the compilation (or “data dumps” of selected data from certain “data
elements”) of information from existing court records to prepare a new, customized record. Though Douglas claims
that the “data dumps” are nothing more than existing “records,” the modifications to the “data elements” by
selecting certain “data dumps” from those “data elements” are, in effect, changing the existing “data element” to a
new, customized “data element.”


                                                         3